Citation Nr: 0026979	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.

2.  Entitlement to assignment of a higher rating for major 
depressive disorder, currently rated as 30 percent disabling.

3.  Entitlement to assignment of a higher rating for 
bronchial asthma, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a higher rating for migraine 
headaches, currently rated as 10 percent disabling.

5.  Entitlement to assignment of a higher rating for 
gastroesophageal reflux disease, currently rated as 10 
percent disabling.

6.  Entitlement to service connection for joint pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
April 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The issue of entitlement to service connection for joint pain 
is addressed in the REMAND, following the ORDER in this 
decision.  


FINDINGS OF FACT

1.  The record contains no medical evidence of a current 
chronic right knee disorder.

2.  All relevant evidence necessary for equitable disposition 
of the veteran's claims for increased ratings has been 
obtained by the RO.
3.  The veteran's major depressive disorder is productive of 
chronic sleep impairment, depressed mood, but otherwise 
generally normal functioning; there is no evidence of panic 
attacks, impaired memory or judgment, or circumstantial 
speech.  

4.  The veteran's bronchial asthma is productive of FEV-1 of 
nearly 100 percent predicted value, FEV1/FVC of more than 80 
percent of predicted value, and intermittent use of an 
inhaler.  

5.  The veteran's migraine headaches are productive of no 
more than prostating attacks averaging one in two months, to 
include over a several month period of time.  

6.  The veteran's gastroesophageal reflux disease is 
productive of minimal to slight  dysphagia, complaints of 
shoulder aches, some epigastric pain, feelings of 
"heartburn" every other week, and complaints of reflux once 
or twice a week; her upper gastrointestinal symptoms are not 
productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic right knee disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for assignment of a rating in excess of 30 
percent for major depressive disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.125-4.130, Diagnostic Code 9434 (1999).

3.  The criteria for assignment of a rating in excess of 10 
percent for bronchial asthma, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, including 
§ 4.97, Diagnostic Code 6602 (1999).

4.  The criteria for assignment of a rating in excess of 10 
percent for migraine headaches, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

5.  The criteria for assignment of a rating in excess of 10 
percent for gastroesophageal reflux disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including 38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

The veteran is claiming service connection for a chronic 
right knee disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The mere fact of an in-service 
injury is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A review of the veteran's service medical records reveal that 
in March 1991, she was seen with complaints of right knee 
pain, which had not improved.  She reportedly had fallen out 
of the upper bunk a few weeks earlier.  There was pain and 
stiffness.  The objective findings included full range of 
motion and pain with extension.  There was swelling at the 
left lower aspect, but no discoloration or trigger points.  
There was pain with pressure over the patella.  The 
assessment was retropatellar pain, and the veteran was 
prescribed Naprosyn.  Also in March 1991, the veteran 
underwent a physical therapy consultation for complaints of 
right knee pain, which she indicated had been present for 
three weeks.  It was noted that she had been diagnosed with 
chondromalacia, right knee.  An April 1993 x-ray report notes 
that the veteran complained of right knee pain, although the 
impression was normal bilateral knees.  The X-ray revealed no 
evidence of degenerative changes, no effusion, no evidence of 
chondromalacia, no loose bodies, and unremarkable soft 
tissues.  

Following service separation, an October 1997 VA x-ray report 
contains an impression of negative knees.  There was no 
significant osseous or soft tissue abnormality noted.  In 
January 1998 the veteran underwent a VA examination for 
complaints of arthralgias, knee pain, and feet pain.  The 
veteran reported that she had fallen out of her bunk in 
service, and experienced knee pain.  She indicated that she 
had been treated with Motrin and a knee brace.  She stated 
that currently her knees hurt, and once or twice in the last 
seven or eight years her knee pain had woken her up in the 
middle of the night.  She was not currently under any 
treatment for musculoskeletal problems.  Examination of her 
knees reveals that they are stable, with no fluid or 
tenderness.  Range of motion was zero to 140 degrees of 
flexion on the left, as compared with zero to 138 degrees on 
the right knee.  X-rays of the knees were entirely normal.  

A September 1998 VA MRI of the knees contains an impression 
of normal knees, with no evidence of chondromalacia patella.  

In a January 1999 hearing at the RO, the veteran testified 
that she had many problems with her knees, but that an MRI 
did not show any disorder.  She stated that she could not 
stand on her knees for a long period of time, due to pain.  
She also indicated that other movements, such as kneeling and 
crouching, were painful.  She noted that she had been 
diagnosed with chondromalacia during service, but that had 
not been diagnosed since service discharge.  

Following a March 1999 VA examination of the veteran's knees, 
the assessment was normal knees.  There was diffuse 
tenderness, which the examiner indicated did not follow any 
sort of anatomic distribution.  Range of motion of the right 
knee was from zero to 135.  

The Board has reviewed all the medical evidence of record, 
but finds that the veteran's claim must fail as not well 
grounded.  As noted earlier, an essential requirement for a 
well-grounded claim is evidence of a current disability.  See 
Epps, supra.  In the present case, the record is negative for 
any evidence of a current disability.  The Board acknowledges 
the veteran's complaints of current knee pain; however, 
without connection to an underlying disorder, as well as a 
medical nexus to service, the elements of a well-grounded 
claim are simply not met.  See Sanchez-Benitz v. West, 13 
Vet. App. 282, 285 (1999).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Id.

The Board does not dispute the veteran's statements and 
testimony that she experiences knee pain, and feels that she 
currently has a right knee disorder due to her military 
service.  However, as the veteran is a layperson without 
medical expertise or training, she is not competent to 
comment on the presence of a current disorder, or the 
etiology or causation, of a current disorder.  See Espiritu, 
2 Vet. App. at 494-5 (laypersons are not competent to offer 
medical opinions).  Rather, medical expertise on those points 
is required.  Moreover, as there is no in-service evidence of 
a chronic right knee disorder, or evidence of continuous 
symptoms that are related to an in-service incident by a 
medical opinion, the veteran's claim must also fail based on 
the provisions of 38 C.F.R. § 3.303(c), regarding chronicity 
and continuity of symptomatology.  See Savage, supra.

In short, the Board finds that the veteran has failed to meet 
her initial burden of submitting evidence of a well-grounded 
claim for service connection for a chronic right knee 
disorder.  As such, the VA is under no further duty to assist 
the veteran in developing the facts pertinent to her claim.  
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for a chronic right knee 
disorder.  See McKnight,131 F.3d at 1485; Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  In that regard, medical 
evidence is needed that establishes a current diagnosis of a 
chronic right knee disorder, as well as medical evidence of a 
nexus, or link, between the current claimed disorder and an 
incident of the veteran's military service.

II.  Increased Ratings.

The veteran is appealing the original assignment of 
disability ratings for service-connected major depressive 
disorder, bronchial asthma, migraine headaches, and 
gastroesophageal reflux disease, and as such, those claims 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue will be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing her claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A.  Major Depressive Disorder.

A review of the record reveals that in a March 1998 rating 
decision, the RO awarded service connection for major 
depression, and assigned a 10 percent rating from April 1997.  
The veteran disagreed with that decision and initiated this 
appeal.  During the pendency of this appeal, in a July 1999 
supplemental statement of the case, the RO increased the 
rating to 30 percent, also effective from April 1997.  
Although the veteran was granted an increased rating during 
the pendency of this appeal, she has continued to express her 
disagreement with the assigned rating.  Moreover, because she 
has not been granted the maximum benefit allowable under the 
VA Schedule for Rating Disabilities, her appeal has not been 
abrogated by the assignment of a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The Board has thoroughly reviewed the evidence of record, and 
as is explained in more detail below, concludes that the 
evidence supports the currently assigned 30 percent rating 
for major depressive disorder, and the preponderance of the 
evidence is against assigning a higher rating at this time. 

The regulations provide that a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 30 percent 
rating is assigned if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned if there is occupational and social impairment due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  

Reviewing the pertinent evidence of record reveals the 
following.  In a December 1997 VA examination for mental 
disorders, the veteran was seen with complaints of depressive 
spells, during which she would get irritated and easily 
upset.  She described herself as being moody.  She indicated 
that she had no suicidal ideation since her discharge from 
service, although she continued to have problems with sleep.  
Objective findings indicated that the veteran was neat and 
clean in appearance, with a flat affect.  She participated in 
the examination well, with good eye contact.  Her speech was 
logical, coherent, and relevant, and her mood and affect were 
appropriate.  She showed no memory impairment, and she denied 
any delusions or hallucinations.  The veteran was alert and 
oriented, and insight and judgment were not impaired.  The 
diagnosis was major depression, recurrent, chronic.  The 
veteran's Global Assessment of Functioning (GAF) score was 
75.
 
An October 1998 VA record from the women's trauma group 
indicates that the veteran reported hearing voices and 
whispers.  The assessment was nonspecific mild 
hallucinations.  

In January 1999, the veteran testified at a hearing at the RO 
that her depression caused her to have difficulty sleeping 
and mood swings.  She indicated that she was taking 
medication, which helped decrease her symptoms. 

In a March 1999 VA examination, it was noted that the veteran 
had sought treatment at the mental health clinic, and also 
attended the women's group.  She complained that she was 
still having crying spells, which were often precipitated by 
no apparent reason.  She also indicated that she would get 
very irritable, especially when in a large crowd.  She 
admitted to having occasional suicidal ideations, and 
impaired sleep.  She also reported mood swings.  Objective 
findings reveal that the veteran was appropriately dressed, 
and pleasant, friendly, and cooperative.  She appeared 
somewhat depressed, but she smiled a few times.  She 
displayed no memory impairment for both recent and remote 
events.  She denied any delusions or hallucinations.  Her 
affect and mood were appropriate, and there was no overt 
signs of tension, agitation, or depression.  She was alert 
and oriented, and insight and judgment were not impaired.  
The diagnosis was major depressive disorder, and a GAF of 60 
was assigned.  

The Board finds that the foregoing medical evidence supports 
the currently assigned 30 percent rating for major depressive 
disorder, effective from the original grant of service 
connection, but the preponderance of the evidence is against 
a higher rating at this time.  The medical evidence of 
record, as well as the veteran's statements and testimony, 
has consistently reflected that the veteran complained of 
sleep impairment, which is one of the criteria for a 30 
percent rating.  Additionally, the veteran has consistently 
complained of a depressed mood.  However, it appears that 
overall she is able to function satisfactorily.  There is no 
evidence that the veteran suffers from memory impairment, and 
she has appeared alert, oriented, and friendly at the VA 
examinations of record.  Other than the October 1998 VA 
record from the women's trauma group, which indicates that 
the veteran had mild hallucinations, her overall disability 
picture appears to comport with the currently assigned 30 
percent rating.  Moreover, the Board notes that in the 
subsequent March 1999 VA examination, the veteran denied 
having any delusions or hallucinations.  

In the December 1997 VA examination, the veteran was assigned 
a GAF of 75, which means, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), see 38 C.F.R. 
§ 4.130, that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors, and equate to 
no more than slight impairment.  In the more recent March 
1999 VA examination, the veteran was assigned a GAF of 60, 
which just begins the range for moderate symptoms.  The Board 
finds that considering the change in the GAF score over the 
years, the 30 percent rating is still appropriate for that 
time period, in that the medical symptomatology discussed 
above more closely approximates the criteria for a 30 percent 
rating.  In the absence of more severely symptomatology, such 
as flattened affect, circumstantial or stereotyped speech, 
panic attacks, or impaired memory, there is no basis for 
assignment of a rating in excess of 30 percent, and the 
appeal is denied.  
B.  Bronchial Asthma.

In a March 1998 rating decision, the veteran was awarded 
service connection for reactive airway disease, and a 10 
percent rating was assigned from April 1997.  The veteran 
disagreed with that rating and initiated this appeal.  In a 
July 1999 supplemental statement of the case, the veteran's 
respiratory was recharacterized as bronchial asthma.

According to the regulations for rating respiratory 
disorders, the focus is on clinical findings regarding Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  For 
bronchial asthma, see 38 C.F.R. § 4.97, Diagnostic Code 6602, 
a 10 percent rating is assigned if the evidence reflects FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating is assigned if the evidence 
reflects FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A note to Diagnostic Code 6602 indicates that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Reviewing the pertinent medical evidence of record reveals 
the following.  In a December 1997 VA examination, the 
veteran was seen with complaints of coughing, particularly 
around animals.  She also complained of having bronchitis at 
least four times per year, and she had used inhalers and 
herbal medicines in the past.  She had a non-productive cough 
during the examination.  Pulmonary function studies performed 
in December 1997, reflect a FEV-1 and FEC of 100 percent 
predicted value, and a ratio of 85 percent, which the 
examiner indicated was normal.  The veteran was diagnosed as 
having symptoms consistent with a mild reactive airways 
disease.  The examiner noted that as the veteran's static 
pulmonary function tests are essentially normal, she could be 
further tested in the future, should she continue to complain 
of pulmonary symptoms.  Reviewing the pulmonary function 
studies dated in December 1997, the Board notes that the 
FEV1/FVC was 108 percent of predicted value.  

In the January 1999 hearing at the RO, the veteran testified 
that her bronchitis was brought on by a variety of events, 
such as running, laughing, or allergies.  She also indicated 
that sometimes the attack was just random.  She indicated 
that she would sometimes be woken up by a bad cough, with 
wheezing.  She indicated that she has learned to calm herself 
down, and use an inhaler.  She said that the symptoms 
occurred on a monthly basis.  

In a March 1999 examination at the Lung Institute of Nevada, 
the veteran described asthma attacks characterized by chest 
tightness, wheezing, and shortness of breath.  Her attacks 
were as frequent as twice a day, or twice a month.  She was 
taking inhalers of Albuterol and Beclovent.  Examination of 
the chest revealed some wheezes.  She was diagnosed with 
chronic bronchial asthma.  Pulmonary function tests reflected 
FEV-1 of 99 percent predicted value, and FEV1/FVC of 89 
percent predicted value.  

In light of the foregoing medical evidence, the Board finds 
that the currently assigned 10 percent rating is appropriate 
for the veteran's bronchial asthma, effective from the 
original grant of service connection, and the preponderance 
of the evidence is against a higher rating at this time.  The 
evidence of record has reflected FEV-1 results that are close 
to 100 percent of predicted value.  Moreover, the FEV-1/FVC 
readings of record are more than 80 percent of predicted 
value.  Additionally, while the evidence indicates that the 
veteran may occasionally use an inhaler, to include a 
corticosteroid inhalant, there is no evidence that she uses 
daily inhalational or bronchodilator therapy, or inhalational 
anti-inflammatory medication.  As such, the veteran does not 
meet the criteria for assignment of a rating in excess of 10 
percent, under 38 C.F.R. § 3.97, Diagnostic Code 6602.  
Additionally, there is no other related diagnostic code 
provision that would allow for a higher rating, and the 
appeal is denied.



C.  Migraine Headaches.

In a March 1998 rating decision, the veteran was awarded 
service connection for headaches, and a 10 percent rating was 
assigned from April 1997.  The veteran disagreed with that 
rating, and initiated this appeal.  

The veteran is assigned a 10 percent rating for headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which 
prescribes a 10 percent rating for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A 30 percent rating 
requires evidence of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. 

In a December 1997 compensation and pension examination 
conducted at the Accurate Diagnostics Center, the veteran 
reported that she had a history of headaches, which had 
become continuous.  She indicated that the headaches improved 
with medication.  The veteran said her daily headaches were 
approximately 2 to 3, on a scale of 1 to 10.  She also 
indicated that every one to two weeks, she would have a 
breakthrough headache that was associated with throbbing 
pain, nausea, and photophobia.  The veteran stated that when 
she has the migraine, or severe breakthrough headaches, she 
could continue to work, as the headaches were not prostating 
in nature and ordinary activity was possible.  She further 
indicated that the headaches were relieved within minutes 
with medication.  The concluding diagnosis was vascular 
headache, mixed headache syndrome, with features of muscle 
contraction headache and common migraine.  

An undated VA outpatient treatment record, which appears to 
be dated sometime in 1998, indicates that the veteran was 
seen with complaints of chronic headaches, described as 
bifrontal headaches.  She indicated that the headaches were 
almost constant.  The examiner described the headaches as a 
fairly typical migraine.  

In a January 1999 hearing at the RO, the veteran stated that 
she was taking Trazadone for the headaches, which would help, 
but did not stop the headaches.  She indicated that she 
constantly is aware of the headaches, but on a daily basis 
the pain was only a three, on a scale of one to ten.  She 
indicated that on the worst days, the pain could get as high 
as a nine.  She stated that this severe pain would cause her 
to feel sick, but the Imitrex that she took for the migraines 
would help.  She stated that when she had her worst 
headaches, she would try and relax.  She indicated that these 
headaches would occur once a week, or every other week.  She 
stated that she had to avoid loud noise, due to the 
headaches, which she indicated made it difficult to maintain 
employment.  

In March 1999, the veteran underwent a VA examination for 
neurological disorders.  The examiner indicated that the 
veteran's medical records were not available for review.  The 
veteran reported an onset of migraines in February 1991.  She 
indicated that she had continuous headaches.  She stated that 
she had migraines once every other month, and sometimes more 
frequently, such as twice a month.  She was taking Imitrex 
for the migraines.  Objective findings indicated that the 
veteran's headaches were associated with photophobia, as well 
as a visual aura and nausea.  She was also sensitive to 
sound.  She indicated that she would lie down in a dark room 
and take her medication.  The diagnosis was migraine 
headaches.  

In light of the foregoing medical evidence, the Board finds 
that the currently assigned 10 percent rating is appropriate, 
effective from the original grant of service connection, and 
the preponderance of the evidence is against assignment of a 
higher disability rating at this time.  It is clear from the 
medical evidence that the veteran suffers from migraine 
headaches.  However, in the December 1997 VA examination, the 
veteran indicated that, while every one to two weeks she had 
a breakthrough headache that was associated with throbbing 
pain, nausea, and photophobia, she obtained relief within 
minutes with medication and could continue to work, as the 
headaches were not prostrating in nature.  Additionally, 
although the veteran recently indicated that the headaches 
were more frequent, she stated that they would occur once 
every other month, and sometimes twice a month.  As with the 
1997 examiner, the most recent examiner did not classify the 
headaches as prostrating in nature.  In the absence of 
evidence of prostrating attacks occurring on an average once 
a month over the past several months, the criteria for 
assignment of a rating in excess of 10 percent for migraine 
headaches are not met, and the appeal is denied.
The Board is cognizant of the fact the March 1999 examiner 
did not have the claims file for review.  However, aside from 
the report of the 1997 examination noted above, the only 
other medical evidence in the claims file relevant to the 
severity of the veteran's headaches during the period of time 
in question are outpatient clinic records, and a review of 
that evidence shows only an undated clinic note relating to 
treatment for headaches.  The headaches were not classified 
as prostrating at that time, or at any other time.  In fact, 
the outpatient clinic records fail to show treatment for any 
type of recurrent headaches.  The Board does not question the 
frequency of the veteran's headaches; what is at issue here 
is the severity of the headaches.  In the absence of medical 
evidence showing that the veteran has prostrating attacks of 
migraine headaches averaging more than one every two months, 
to include over a several month period of time, the criteria 
for a rating in excess of 10 percent under Code 8100 are not 
met.

D.  Gastroesophageal Reflux Disease.

In a March 1998 rating decision, the veteran was awarded 
service connection for gastroesophageal reflux disease, and a 
10 percent rating was assigned from April 1997.  The veteran 
disagreed with that rating, and initiated this appeal.

The veteran is assigned a 10 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346, which sets forth the criteria 
for hernia, hiatal.  A 10 percent rating is assigned if two 
or more of the symptoms for a 30 percent evaluation of less 
severity are present.  A 30 percent rating is assigned for 
symptoms including persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

In a January 1998 VA examination for the esophagus and hiatal 
hernia, the veteran reported a history of a sliding hiatal 
hernia and associated gastroesophageal reflux disease (GERD).  
She complained of slight dysphagia with solid food.  She also 
complained of epigastric and bilateral abdominal lower 
quadrant pain, as well as post prandial bilateral shoulder 
"aches."  The epigastric pain was described as a burning 
sensation, and the bilateral abdominal lower quadrant pain 
was described as crampy.  She rated both pains as a 10, on a 
scale of one to ten.  She stated that the pains occurred "on 
and off" during the week, and lasted less than a day.  She 
denied any hematemesis or melena, and stated that she had had 
reflux of stomach acid into her throat "on and off" 
throughout each week.  She also stated that it had decreased 
since she underwent a laparoscopic Nissen fundoplication in 
1994.  She denied regurgitation, nausea, and vomiting.  The 
diagnosis was hiatal hernia, status post laparoscopic Nissen 
fundoplication; residuals GERD and scars.

In a January 1999 hearing at the RO, the veteran testified 
that she was taking Famotidine twice a day for the GERD.  She 
stated that her symptoms mainly began after she went to bed, 
and she would wake up with heartburn every other week.  She 
indicated that she would get nauseous.

A February 1999 report from the Gastroenterology Center of 
Nevada indicates that the veteran was seen with complaints of 
reflux once or twice a week, fairly controlled with Pepcid.  
She denied any dysphagia or odynophagia.  The diagnosis was 
symptoms suggestive of sporadic gastroesophageal reflux, 
fairly controlled with medication.

In light of the foregoing evidence, the Board finds that the 
currently assigned 10 percent rating is appropriate for 
gastroesophageal reflux disease, effective from the original 
grant of service connection, and the preponderance of the 
evidence is against assignment of a higher rating at this 
time.  The medical evidence reflects that the veteran 
manifests slight to no dysphagia, and reflux once or twice a 
week.  She also complained of shoulder pain.  In the January 
1999 hearing, she indicated that her symptoms, which she 
described as heartburn, would occur every other week.  The 
most recent diagnosis of record, dated in February 1999, is 
sporadic gastroesophageal reflux.  In short, the Board finds 
that although the veteran manifests some of the symptoms 
listed under a 30 percent rating, see 38 C.F.R. § 4.114, 
Diagnostic Code 7346, it is apparent that such symptoms are 
mild in nature or less disabling than that contemplated for a 
30 percent rating, and there is no medical evidence to show 
that they are productive of considerable impairment of 
health.  As such, the Board finds that a rating in excess of 
10 percent is not warranted, and the appeal is denied.  The 
Board has considered whether the veteran may be entitled to a 
higher rating under a related diagnostic code provision, but 
there is no other provision that would allow for a higher 
rating.

E.  Increased Ratings - Conclusion.

In reaching the foregoing decisions, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of the disabilities 
and their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to higher evaluations; however, at present, there is 
no basis for assignment of higher ratings.  See 38 C.F.R. 
§ 4.1.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, while the Board recognizes the veteran's complaints 
of record that her disabilities, such as the migraines, 
adversely affect her employability, the Board finds that the 
regular schedular standards appear sufficient for evaluation 
to the extent that the veteran's service-connected 
disabilities have not caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluations), or necessitated such frequent periods 
of hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for a chronic right knee 
disorder is denied.  

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 30 percent for major 
depressive disorder is denied.  

The schedular criteria not having been met, the claim for 
entitlement to assignment of a rating in excess of 10 percent 
for bronchial asthma is denied.

The schedular criteria not having been met, the claim for 
entitlement to assignment of a rating in excess of 10 percent 
for migraine headaches is denied.

The schedular criteria not having been met, the claim for 
entitlement to assignment of a rating in excess of 10 percent 
for gastroesophageal reflux disease is denied.


REMAND

In a March 1998 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for a condition 
manifested by multiple joint impairment.  The veteran filed a 
notice of disagreement as to that decision in January 1999.  
She stated that she had attached medical evidence that 
contained a diagnosis of fibromyalgia, and that "this 
clearly shows a diagnosis of the in-service joint pains." 

It is clear from the record that the veteran filed a notice 
of disagreement as to the RO's March 1998 decision to deny 
service connection for multiple joint impairment.  However, 
the RO has not issued a statement of the case (SOC) 
addressing that matter.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Therefore, in light of the foregoing, and in order to ensure 
that all due process procedures are met, this matter is 
hereby REMANDED to the RO for the following:

The veteran and her representative should 
be furnished with a statement of the case 
addressing her claim for entitlement to 
service connection for a condition 
manifested by multiple joint pain, and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to ensure due process of law.  
The veteran is free to submit additional evidence and 
argument in connection with her appeal.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 



